UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2040


JEROME JULIUS BROWN, SR., google.search,

                Plaintiff - Appellant,

          v.

THERESA CARROLL BUCHANAN, U.S. Magistrate Judge,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:12-cv-00324-AWA-TEM)


Submitted:   February 5, 2013             Decided:   February 11, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome Julius Brown, Sr. appeals the district court’s

order dismissing       his   civil       complaint.      We   have    reviewed     the

record and find no reversible error.              Accordingly, we affirm for

the    reasons     stated    by    the    district     court.        See   Brown    v.

Buchanan, No. 2:12-cv-00324-AWA-TEM (E.D. Va. June 18, 2012).

We grant leave to proceed in forma pauperis.                    We dispense with

oral    argument     because      the    facts   and    legal   contentions        are

adequately    presented      in    the    materials    before    this      court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2